Garrison, Y. C.
This is a suit to foreclose a mortgage given by Henrietta Scott and her husband to Marie G. Kuerzi. The bond and mortgage are dated March 20th, 1906, and call for interest at six per cent, from the 15th day of March, 1906. •
The only question that I find necessary to advert to in the decision relates to the matter of interest. It is the contention of the defendants, the mortgagors, that interest should not be calculated from the 15th day of March, 1906, the date which, in the bond and mortgage, is fixed as the time from which the interest is to be calculated. ■ ■ .
They base this contention upon the fact that the money, or the bulk of it, at least, was not actually paid over to them until a much later date, and this is true. .
Sufficient appears to show that the defendant Mrs. Scott, was purchasing a property from a third party, and desired to obtain from Mrs. Kuerzi $7,000 to pay on account of the purchase-money. She. made an agreement with Mrs. Scott .to obtain -this money some time in February or March, and the uncontradictedtestimony is that from that time, which-is fixed by the witness, as March 15th, 1906, the whole of the $7,000, at the request of the mortgagors, was held ready for their use subject to their call. Under these circumstances; 1 fine!" that 'the stipulation ’in the bond and mortgage as to the date of interest controls, and there is no reason in equity why the mortgagors should not be called upon to pay interest from the stipulated date.
An authority in point in the State of New York will'be found in Bevier v. Covell, 87 N. Y. 52.
I will advise a decree accordingly.